Citation Nr: 1100492	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to June 1958, 
and from February 1959 to January 1974.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, in pertinent part, denied service connection for bilateral 
hearing loss.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the 
Veteran's currently diagnosed bilateral hearing loss is related 
to his periods of active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for service connection for bilateral hearing loss have 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection 
for bilateral hearing loss, the Board finds that any failure on 
the part of VA to notify or develop the claim cannot be 
considered prejudicial to the Veteran.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010).  The Board will 
therefore proceed to a review of the claim on the merits.

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R § 3.303 (2010).

Service connection for some disorders, including organic diseases 
of the nervous system, will be rebuttably presumed if manifested 
to a compensable degree within a year following active service.  
38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 
3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

With respect to claims for service connection for hearing loss, 
the threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that he suffers from bilateral hearing loss 
that had its onset in service.  Specifically, he asserts that he 
was exposed to acoustic trauma in service while serving as a 
catapult operator and a flight deck chief.  

The Veteran's service personnel records list his military 
occupational specialty as catapult operator and indicate 
assignment with a fighter squadron as a flight deck crew 
supervisor.  Additionally, a 1968 in-service audiometric 
examination notes a 13 1/2 year history of service-related noise 
exposure from jets and propellers without the use of hearing 
protection.  Accordingly, the Board concludes that that the 
Veteran was exposed to acoustic trauma while on active duty.

However, in order to establish service connection, the evidence 
still needs to show a nexus linking any current disability to the 
in-service injury.  Brock v. Brown, 10 Vet. App. 155 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 
8 Vet. App. 459 (1996).

A service entrance examination dated August 1954 shows bilateral 
hearing within normal limits as determined by whispered voice 
testing.  Whispered voice testing in May 1958, January 1959, and 
November 1962 also revealed hearing within normal limits, 
bilaterally.  

The first audiometric results of record are dated November 1962.  
The Board notes that prior to November 1967 audiometric results 
were reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  Thus, in order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented below by the figures in 
parentheses.  Accordingly, in November 1962, bilateral hearing 
acuity was within normal limits, as indicated by the following 
puretone thresholds, in decibels:




   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
10 (25)
-5 (5)
-10 (0)
-10 (0)
-5 (0)
LEFT
-10 (5)
-10 (0)
-10 (0) 
-10 (0)
20 (25)

Audiometric testing in February 1968 revealed some decline in 
hearing acuity, revealing the following puretone thresholds:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
0
5
0
10
20
LEFT
0
0
0
10
15

Further decline was revealed during an August 1968 hearing 
examination, which yielded the following puretone thresholds:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
10
5
5
15
35

Similar results were found during an August 1968 service 
examination.  Though the results of whispered voice testing were 
noted as 15/15 bilaterally in August 1968, puretone thresholds on 
audiometric testing showed some high frequency hearing loss in 
the left ear:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
10
5
5
15
35

On the August 1968 service examination report, high frequency 
hearing loss in the left ear was noted.

During a July 1972 service examination, only whispered voice 
testing was conducted, and hearing was found to be within normal 
limits bilaterally.  Upon separation from service in January 
1974, hearing evaluation revealed 15/15 on whispered voice 
testing and the following puretone thresholds on audiometric 
testing:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
10
5
5
15
35

At separation, the Veteran was noted to have high frequency 
hearing loss in the left ear.

Post-service treatment notes are silent for references to hearing 
loss, with the exception of a January 2004 private treatment note 
indicating that the Veteran was hard of hearing.

The Veteran was afforded a VA audiological examination in August 
2008.  The examiner reviewed the Veteran's service records and 
noted bilateral hearing within normal limits in February 1968, 
and bilateral hearing within normal limits under VA standards in 
January 1974.  However, she noted that the records documented a 
definite shift in hearing thresholds over the years that was 
consistent with acoustic trauma.  During the examination, the 
Veteran reported a positive history of noise exposure in service 
without the use of hearing protection.  He also reported a 
positive history of occasional occupational noise exposure post 
service, and indicated that hearing protection was not usually 
worn.  The Veteran denied recreational noise exposure.  

Audiological testing during the August 2008 VA examination 
yielded the following puretone thresholds, in decibels:



   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
35
35
40
70
70
LEFT
30
35
40
70
70

The puretone threshold average was 54 bilaterally.  Speech 
audiometry revealed speech recognition ability of 84 percent in 
the right ear and 92 percent in the left ear.  The Board notes 
that these results support a finding of current bilateral hearing 
disability for VA benefits purposes.  38 C.F.R. § 3.385 (2010).

Based on the results of the clinical examination, the VA examiner 
diagnosed mild to severe bilateral sensorineural hearing loss.  
She opined that it was less likely as not that the Veteran's 
current bilateral hearing loss was caused by or the result of in-
service acoustic noise exposure, which was conceded by the 
examiner.  The examiner stated that her opinion was based on the 
conceded history of military noise exposure, service treatment 
records showing bilateral hearing within normal limits for VA 
purposes, and medical literature stating that noise-induced 
hearing loss occurs at the time of exposure and not after the 
noise exposure has ceased.  The examiner did not specify the 
medical literature to which she referred.

While the Board may not ignore the opinion of a physician, it is 
certainly free to discount the credibility of that physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In 
evaluating the probative value of competent medical evidence, the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993). 

The Board notes that even though the Veteran had normal hearing 
at separation, with the exception of mild hearing loss at 4000 
Hertz and 6000 Hertz in the left ear, the absence of evidence of 
a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Service connection for hearing loss may be granted 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service audiometric 
findings meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's bilateral hearing loss 
was incurred during active service.  The record supports a 
lengthy history of in-service noise exposure, and the Veteran's 
service records demonstrate a shift in hearing thresholds 
throughout that was determined by a VA examiner to be consistent 
with acoustic noise exposure.  Upon separation from service in 
January 1974, audiometric testing revealed some measure of 
hearing loss bilaterally, and high frequency hearing loss in the 
left ear was diagnosed.  Therefore, the Board finds that the 
Veteran's hearing loss is due to military service.

Although the August 2008 VA examiner opined against nexus, the 
Board finds that the examiner's repeated references to the normal 
hearing "under VA standards" found at separation indicate that 
her negative opinion was based on an erroneous assumption that 
hearing disability at separation must rise to the level of 
impairment for VA purposes in order to positively establish a 
nexus between hearing loss demonstrated in service and a current 
hearing disability.  Moreover, it appears from the whole of the 
examination report that, had the examiner not been operating 
under this mistaken assumption, she would have opined in favor of 
nexus.  This is evidenced by the examiner's references in the 
examination report to her finding of a definite shift in hearing 
thresholds in service consistent with acoustic trauma, and her 
finding of a positive nexus between the Veteran's bilateral 
tinnitus and his military service.  Based on the same clinical 
evidence and same review of the Veteran's service records, the 
August 2008 examiner found that the Veteran's tinnitus was as 
least as likely as not related to acoustic trauma incurred during 
military service, and this conclusion was based on the documented 
hearing threshold shifts. 

Accordingly, because the evidence shows exposure to noise during 
active service, a documented decline in bilateral hearing acuity 
in service consistent with acoustic trauma, a diagnosis of left 
ear high frequency hearing loss in service, and a current hearing 
loss by VA standards, and because the Veteran has been determined 
to suffer from bilateral tinnitus as a result of in-service noise 
exposure, the Board will resolve reasonable doubt in favor of the 
Veteran, and find that the Veteran's bilateral hearing loss was 
incurred in service.  Accordingly, the Board finds that the 
evidence supports entitlement to service connection for the 
Veteran's bilateral hearing loss.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


